UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4470
NANA KAMARA-REID,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                   T.S. Ellis, III, District Judge.
                            (CR-99-447)

                      Submitted: June 26, 2001

                      Decided: August 1, 2001

 Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Dale Warren Dover, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Thomas T. Ballantine, Special Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  UNITED STATES v. KAMARA-REID
                             OPINION

PER CURIAM:

   Nana Kamara-Reid, a native and citizen of Sierra Leone, appeals
her conviction following a jury trial for using a counterfeit employ-
ment eligibility card (green card) in violation of 18 U.S.C.A.
§ 1546(a) (West 2000). Kamara-Reid received a sentence of four
months imprisonment based upon an undisputed guideline range of
four to ten months.

   Kamara-Reid first contends that the district court erred in denying
her pretrial motion to suppress a photocopy of the counterfeit green
card that she gave her employer. She argues that the Immigration and
Naturalization Service (INS) regulation providing for a warrantless
inspection of the employer’s immigration records violates the Fourth
Amendment and that the promulgation of such regulation exceeded
the INS’s authority. She also insists that the search was pretextual.

   Kamara-Reid presented no evidence at the suppression hearing
indicating a legitimate privacy interest in her employer’s copy of her
counterfeit green card. She did not establish where her employer kept
the copy, who had access to it, or whether Kamara-Reid herself had
access to enable her to remove it from her employer’s records. More-
over, the rationale for the employer’s collection of these immigration
records is compliance with INS requirements and for INS inspection;
thus, Kamara-Reid should have been aware that the documents were
likely to be reviewed by the INS during her employment tenure. Cf.
United States v. Amon, 669 F.2d 1351 (10th Cir. 1981) ("It is also
clear that defendants’ Fourth Amendment rights have not been vio-
lated by the Government since they could not legitimately claim an
expectation of privacy in documents which they submitted voluntarily
to the IRS and their employers."). Thus, we conclude that Kamara-
Reid is not entitled to advance her Fourth Amendment challenges
because she has not established a legitimate expectation of privacy in
the area searched or the item seized. Rakas v. Illinois, 439 U.S. 128,
143, 148-49 (1978); see Minnesota v. Olson, 495 U.S. 91, 95-96
(1990); Rawlings v. Kentucky, 448 U.S. 98, 104 (1980).

   Kamara-Reid next claims that the district court erred in declining
to grant her motion for a downward departure based upon her status
                    UNITED STATES v. KAMARA-REID                      3
as a deportable alien. Where the district court recognizes that it has
the authority to grant a motion for downward departure, its refusal to
do so is not reviewable. United States v. Matthews, 209 F.3d 338,
352-53 (4th Cir.), cert. denied, 121 S. Ct. 260 (2000). Here, although
the district court arguably indicated that it lacked authority to depart
on the basis sought by Kamara-Reid, it also stated that even if it had
the authority, it would not have departed in Kamara-Reid’s case.
Because the district court made this alternative finding, we are with-
out jurisdiction to review the district court’s refusal to depart. See
United States v. Acevedo, 229 F.3d 350, 356 (2d Cir. 2000). There-
fore, we dismiss this claim for lack of jurisdiction.

   Accordingly, we affirm Kamara-Reid’s conviction and sentence.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the Court and
argument would not aid the decisional process.

                                                           AFFIRMED